                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF OREGON

                                EUGENE DIVISION


SUSAN TRIPP,                                                  Case 6:18-cv-00983-MK
                                                                             ORDER
             Plaintiff,

      V.

WELLS FARGO & COMPANY,
WELLS FARGO BANK, N.A., and
WELLS FARGO HOME MORTGAGE,

             Defendants.



AIKEN, District Judge:

      Magistrate Judge Mustafa Kasubhai filed his Findings and Recommendation

("F&R") (doc. 53) recommending that Defendant's Motion to Dismiss (doc. 24) should

be granted. Plaintiff and Defendants then timely filed objections to the F&R (doc. 55

and 57, respectively). The matter is now before me. See 28 U.S.C. § 636(b)(l)(B) and

Fed. R. Civ. P. 72(b). When either party objects to any portion of a magistrate judge's

F&R, the district court must make a de novo determination of that portion of the

magistrate judge's report. See 28 U.S.C. § 636(b)(l); McDonnell Douglas Corp. v.



Page 1 - ORDER
 Commodore Business Machines, Inc., 656 F.2d 1309, 1313 (9th Cir. 1981), cert denied,

 455 U.S. 920 (1982). Based on my review of the F&R and the documents in the case,

I find no error in Judge Kasubhai's F&R and the parties' objections do not undermine

Judge Kasubhai's analysis.      Thus, I adopt the F&R (doc. 53) in its entirety.

Accordingly, Defendant's Motion to Dismiss (doc. 24) is GRANTED.           Plaintiffs

RESPA and TILA claims are therefore dismissed with prejudice and Plaintiffs

Oregon UTPA claim is dismissed without prejudice.

       IT IS SO ORDERED.

       Dated this ~.J~y of March, 2019.


                                                              '

                                    Ann Aiken
                            United States District Judge




                                                 '   .    '




                                             '       ..




Page 2 - ORDER
